Citation Nr: 1710864	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 30 percent rating for pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976 and from December 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The procedural history of the issue on appeal is discussed in more detail below.  Jurisdiction over this matter was subsequently transferred to the RO in North Little Rock, Arkansas, and that office forwarded the appeal to the Board.

In January 2017, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that this appeal previously included a claim for service connection for a foot disability.  However, the agency of original jurisdiction (AOJ) granted that claim in October 2016.  As this was a complete grant of the benefit sought on appeal, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board further notes that the issue of entitlement to service connection for degenerative joint disease of the lumbar spine secondary to service-connected knee disabilities has been raised by the record in a June 2012 Statement in Support of Claim (VA Form 21-4138), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

As a final preliminary matter, the Board notes that this matter does not appear to have been certified to the Board.  However, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  As the Board is granting the claim for restoration of the 30 percent rating in full, there is no prejudice to the Veteran in deciding the matter at this time. 


FINDINGS OF FACT

1.  The 30 percent rating for the Veteran's pseudofolliculitis barbae was in effect for more than five years at the time of the reduction.

2.  The VA examination reports on which the reduction was based were not full and complete and did not reflect a material improvement in the Veteran's pseudofolliculitis or that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

As the RO's reduction of the rating for pseudofolliculitis barbae from 30 percent to noncompensable (zero percent) was not in accordance with the applicable regulation, the criteria for restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

The RO initially granted service connection for pseudofolliculitis barbae in November 2007 and assigned a noncompensable rating.  The rating was subsequently increased to 30 percent, effective July 31, 2007 (the date of claim).  In January 2015, the RO proposed reducing the rating from 30 percent to noncompensable, and in September 2015, effectuated this reduction.  In October 2015, the Veteran filed a timely notice of disagreement (NOD) with this decision.  In January 2015, the Board remanded the restoration claim for pseudofolliculitis barbae for issuance of a statement of the case (SOC) in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2015, the RO issued a SOC, continuing the reduction of the rating for pseudofolliculitis barbae, and in December 2016, the Veteran filed a timely substantive appeal (VA Form 9).  Accordingly, the issue of entitlement to restoration of a 30 percent rating for pseudofolliculitis barbae has been perfected, and is now before the Board.

II.  Analysis

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See 38 C.F.R. § 3.344(a).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that any improvement in a disability reflects an improvement in a veteran's ability to function under the ordinary conditions of life.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Moreover, with regard to examination reports indicating improvement, "[i]t is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete."  38 C.F.R. § 3.344(a).  "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Moreover, ratings on account of diseases subject to temporary or episodic improvement, e.g., many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See id.  If doubt remains after according due consideration to all of the evidence, the rating in effect must be continued.  See 38 C.F.R. § 3.344(b).

The Veteran's pseudofolliculitis barbae is rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7899-7815 (2016).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to pseudofolliculitis barbae, and it must be rated by analogy.  38 C.F.R. § 4.20 (2016).  DC 7815 is applicable to bullous disorders.

Under DC 7815, a noncompensable rating is warranted if less than five percent of the entire body or exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body, or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.

Turning to the evidence of record, on the November 2007 VA examination, on which the 30 percent rating was based, the Veteran had a mustache and goatee and reported that he had shaved the day before the examination (although he typically shaved only twice a month).  The VA examiner noted that the Veteran's face revealed small cystic areas and the pockmarking of previous infections that were primarily in the neck area.  The VA examiner also noted that the Veteran had some mild changes on his face on the cheek areas.  The VA examiner found that pseudofolliculitis barbae affected approximately two percent of the body surface area.  However, the VA examiner indicated that this percentage was solely based on the Veteran's neck area, and presumably not the other parts of his face that were not shaven.

On the May 2013 VA examination, on which the reduction was based, the Veteran had a full beard and reported that he had not shaved in the past 6 months.  (The Board notes that in the November 2016 VA Form 9, the Veteran contended that he did not report that he had not shaved in the past 6 months, but that he had completely stopped shaving at that point.)  The VA examiner indicated that the Veteran had no pseudofolliculitis at the time of examination.  Accordingly, the VA examiner made no findings concerning the approximate body area or exposed body area affected by the Veteran's pseudofolliculitis barbae.  

On the January 2015 VA examination, also on which the reduction was based, the Veteran had a full beard and reported that he no longer shaved.  The Veteran indicated that he had stopped shaving because shaving worsened his skin disability.  The VA examiner noted that there was no evidence of papules, pustules, or resolving skin rash, and that the skin under the Veteran's beard was the same color as the surrounding skin.  The VA examiner indicated that the Veteran had no pseudofolliculitis at the time of examination.  However, the VA examiner also indicated that the Veteran's pseudofolliculitis barbae affected less than five percent of the total body area and less than five percent of the exposed body area.  The VA examiner noted that this reflected the beard area, which was completely covered with a full beard.  

In various statements, to include testimony at the January 2017 Board hearing, the Veteran has indicated that the VA examinations, on which the reduction was based, were not full and complete.  More specifically, the Veteran has asserted that the VA examiners did not see his entire face (as it was covered by a full beard) and the effects of continuous shaving on his skin disability (as he had not shaved in years).  The statements of the Veteran and the undersigned in the hearing transcript as to what the undersigned observed are consistent with the Veteran's assertions.

Based on the foregoing, the Board agrees with the Veteran that the VA examinations, on which the reduction was based, were not full and complete to warrant a reduction of his pseudofolliculitis barbae.  In this regard, in contrast to the May 2013 and January 2015 VA examinations, the November 2007 VA examination, on which the 30 percent rating was based, was conducted after the Veteran had shaved and when the affected area was not completely covered by a full beard.  Moreover, the above evidence, regardless of the approximate body area or exposed body area affected by pseudofolliculitis barbae, does not reflect that there has been material improvement in the Veteran's skin disability or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life.  Rather, even despite the incompleteness of the March 2013 and January 2015 VA examinations, both the Veteran's description of his skin symptoms and the March 2013 and January 2015 VA examination findings reflect, if anything, that the pseudofolliculitis barbae has stayed the same.  Significantly, consistently from November 2007 to January 2015, the Veteran's pseudofolliculitis barbae has affected his face, particularly shaving regions (i.e., from the cheeks to the neck).  To the extent that the Veteran's discontinuance of shaving since the November 2007 VA examination has demonstrated improvement of the pseudofolliculitis barbae, the evidence of record does not clearly warrant the conclusion that sustained improvement has been demonstrated.  In this regard, the March 2013 and January 2015 VA examinations indicated only that the Veteran's pseudofolliculitis barbae was not symptomatic at the time of the examinations, and again, did not provide a full and complete picture of the Veteran's affected skin area and the effects of shaving on his skin disability.  

The evidence is thus at least evenly balanced as to whether restoration of the 30 percent rating is warranted, and doubt remains as to the propriety of the reduction from 30 percent to noncompensable.  Restoration of the 30 percent rating is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (stating that where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the Veteran); see also 38 C.F.R. 3.344(b) (the prior rating will be continued "if doubt remains").

ORDER

Entitlement to restoration of a 30 percent rating for pseudofolliculitis barbae is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


